929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilma R. Spencer DAVIS, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellee,John Hackett, Defendant,Diane Hackett, Defendant-Appellant.
No. 90-6348.
United States Court of Appeals, Sixth Circuit.
April 1, 1991.

W.D.Tenn., 88-01196, Todd, J.


1
W.D.Tenn.


2
AFFIRMED.


3
Before KENNEDY and RYAN, Circuit Judges, and FEIKENS, District Judge.*

ORDER

4
Diane Hackett appeals from the order of the district court dismissing this tax interpleader action filed pursuant to 28 U.S.C. Sec. 2410.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
This case asks who is entitled to receive payments made in accordance with two promissory notes executed for the purchase of real property.  Wilma R. Davis brought an interpleader action in the district court to determine who is entitled to receive the payments due under the notes.  Davis brought the action because the Internal Revenue Service served her with a Notice of Levy, directing her to pay any amounts due to the IRS.  The levy is to partially satisfy tax liens encumbering the property of Diane Hackett.


6
The district court held that it did not have subject matter jurisdiction to determine the issues raised and dismissed the case in its entirety.  On appeal, Diane Hackett argues that the district court possesses subject matter jurisdiction and reasserts her argument that the government's lien against her property was invalid.


7
Upon review, we find no error.  28 U.S.C. Sec. 2410 is applicable to challenge the procedural validity of the tax lien.  However, the question here is the execution of a notice of levy.    See United States v. National Bank of Commerce, 472 U.S. 713, 720-21 (1985).  Therefore, the district court lacked jurisdiction.


8
Accordingly, the order of the court is hereby affirmed for the reason set forth in the court's order of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, U.S. District Judge for the Eastern District of Michigan, sitting by designation